Per Curiam.
We conclude from the moving papers and the papers in opposition thereto that defendant has overcome the alleged proof of service by the process server and that the court should have granted the motion to set aside the alleged service instead of referring the matter to an official referee. Accordingly the order of reference should be reversed, with ten dollars costs and disbursements, and the motion to vacate the service granted. Present — Dowling, P. J., Merrell, Finch, McAvoy and Proskauer, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted.